Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 31, 2018

                                      No. 04-18-00263-CV

                          IN THE INTEREST OF X.E.R., A CHILD,

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017PA02538
                           Honorable Laura Salinas, Judge Presiding


                                         ORDER
        Appellees have filed a motion requesting access to the sealed clerk’s record and an
extension of time to file their brief. Appellees’ request to access the sealed record is
GRANTED.        Appellees’ attorney may appear and review the sealed record at the court.
Appellees’ brief is due twenty days from the date of this order. All parties and their attorneys are
ORDERED not to share the contents of the sealed record with any person except to the extent
necessary to prepare their respective briefs. In the event appellant or appellees reference the
sealed record in their respective briefs, they are ORDERED to (1) file their respective briefs in
paper form only, (2) with a cover letter informing the Clerk of this court that the brief references
the sealed record. See TEX. R. APP. P. 9.2(c)(3) (exception to electronic filing for documents
under seal).

                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of July, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court